Exhibit 10.1

 

HILL INTERNATIONAL, INC.
KEY EMPLOYEE RETENTION PLAN

 

Section 1.                                          Purpose.

 

The purpose of this Plan is to motivate and reward certain key employees of the
Company, identified herein as the Participants, to continue in the service of
the Company by providing each Participant who remains actively employed by the
Company in Good Standing until the time of a Payment (or who is experiences an
earlier Involuntary Termination following a Change in Control, as detailed
below), thereby advancing the interests of the Company and its stockholders. 
The Compensation Committee, in consultation with the Board of Directors of the
Company, has determined that an eligible Participant shall be entitled to
receive the Retention Payment, as described further below, in the event the
Participant remains an active employee of the Company in Good Standing at all
times through the respective payment dates (or who experiences an earlier
Involuntary Termination following a Change in Control, as detailed below),
subject to the terms and conditions of this Plan and the respective Retention
Agreement.  Any Payment under this Plan shall be subject to the satisfaction in
full of all of the terms and conditions stated in this Plan and the Retention
Agreement.

 

Section 2.                                          Definitions.

 

For purposes of this Plan, the following terms shall have the following
meanings:

 

2.1          “Cause” shall mean a termination of employment initiated by the
Company on account of any of the following actions by the Participant:
(a) conviction of any felony or any other crime involving moral turpitude,
(b) fraud against the Company or any of its Subsidiaries or affiliates or theft
of or maliciously intentional damage to the property of the Company or any of
their Subsidiaries or affiliates, (c) willful breach of the Participant’s
fiduciary duties to the Company, or (d) breach by the Participant of any
provision of this Plan; provided, however, that with respect to clause
(d) above, in order for the Participant to be terminated “with Cause”, the
unacceptable conduct must continue after the Company has given the Participant
written notice thereof and a reasonable opportunity to correct such conduct.

 

2.2          “Change in Control” shall mean the occurrence of any of the
following events:

 

(i)            Any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company, excluding
the acquisition of additional stock by a person or more than one person acting
as a group who is considered to own more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company;

 

(ii)           A majority of Board members are replaced during a two-year period
by directors whose election is not endorsed by a majority of the Board members
prior to the election; or

 

--------------------------------------------------------------------------------


 

(iii)          The consummation of a merger, reorganization, consolidation or
similar transaction of the Company, with any other corporation, other than a
merger, reorganization, consolidation or similar transaction which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, or such surviving entity or its parent outstanding immediately
after such merger, reorganization, consolidation or similar transaction; or

 

(iv)          A dissolution or liquidation of the Company.

 

The definition of Change in Control under this Plan will be construed consistent
with the definition of “Change in Control” as defined in Section 409A of Code,
and the applicable Treasury Regulations, as amended from time to time.

 

2.3          “Company” shall mean Hill International, Inc. and/or its
Subsidiaries.

 

2.4          “Compensation Committee” shall mean the Compensation Committee of
the Board of Directors of the Company.

 

2.5          “Good Reason” shall mean an Participant’s voluntary termination of
employment that occurs under the following conditions:

 

(i)            The termination of employment must occur during a period of time
not to exceed one (1) year following the initial existence of one or more of the
conditions set forth in paragraphs (1) through (6) of this
Section 2.5(i) arising without the prior written consent of the Participant (the
existence of any of which conditions shall constitute “Good Reason”):

 

(1)           Any material diminution in Base Salary;

 

(2)           Any material diminution in the Participant’s authority, duties or
responsibilities;

 

(3)           Any material diminution in the budget over which the Participant
retains authority;

 

(4)           Any change in the geographic location at which the Participant
must perform the services under this Agreement greater than 50 miles from the
principal place of then current employment without the Participant’s mutual
agreement, which change is material to the Participant;

 

(5)           Any other action or inaction that constitutes a material breach by
the Company of this Plan; or

 

2

--------------------------------------------------------------------------------


 

(6)           Failure of successor company (upon a Change in Control) to assume
the Plan or Agreement; and

 

(ii)           The Participant shall provide notice to the Company of the
existence of the “Good Reason” condition within ninety (90) days after the
Participant becomes aware of the initial existence of such “Good Reason”
condition, upon notice of which the Company shall have a period of sixty (60)
days during which it may remedy such condition.

 

2.6          “Good Standing” shall mean the Participant:

 

(i)            has remained actively employed by the Company from the date of
the applicable Retention Agreement through the payment date and not on a leave
of any kind (other than a legally protected leave); and

 

(ii)           has remained at all times in full compliance with all agreements
between the Participant and the Company and all policies of the Company.

 

2.7          “Involuntary Termination” shall mean a permanent termination of a
Participant’s employment which is initiated (a) by the Company for reasons other
than for Cause or (b) by the Participant for Good Reason.  Under no
circumstances will a termination for Cause, voluntary resignation (other than
for Good Reason) or retirement be considered an Involuntary Termination.

 

2.8          “Participant” shall mean an employee of the Company who has been
designated to participate in the Plan by the Compensation Committee and has
received and executed a Retention Agreement.

 

2.9          “Person” shall mean any individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

2.10        “Plan” shall mean this Hill International, Inc. Key Employee
Retention Plan.

 

2.11        “Retention Agreement” shall mean an agreement between the Company
and a Participant setting forth terms and conditions with respect to such
Participant’s Retention Payments. Such agreement shall be in such form or forms
as the Compensation Committee shall determine.

 

2.12        “Retention Payment” shall mean, with respect to any Participant, the
Retention Payment set forth in the Retention Agreement.

 

2.13        “Subsidiary” shall mean any entity, whether or not incorporated, in
which the Company directly or indirectly owns more than fifty percent (50%) of
the outstanding equity or other ownership interests.

 

3

--------------------------------------------------------------------------------


 

Section 3.                                          Administration.

 

This Plan shall be administered by the Compensation Committee. The Compensation
Committee shall have full authority, in its sole and absolute discretion, to
construe and interpret this Plan and the Retention Agreements entered into
pursuant to this Plan and (i) to select the Participants; (ii) to determine the
Retention Payments for each Participant to be set forth in such Participant’s
Retention Agreement; (iii) to determine the other terms and conditions of each
Participant’s Retention Agreement; (iv) to determine whether all conditions
precedent to the Retention Payments have been satisfied, including, but not
limited to, whether the employee has been employed in Good Standing through the
payment date; (v) to exercise its discretion with respect to the powers and
rights granted to it as set forth in this Plan; and (vi) generally, to exercise
such powers, to perform such acts and to take any and all action as deemed
necessary or advisable to promote the best interests of the Company with respect
to this Plan. All decisions and determinations by the Compensation Committee in
the exercise of this power shall be final, binding and conclusive upon the
Company, the Participants and all other Persons having any interest therein.

 

To the extent that this Plan and the Retention Agreements are assigned to a
successor employer, the Compensation Committee’s role as described in Section 3
shall be replaced by an appropriate body as designated by the successor
employer, and the Company shall have no further liability with respect to this
Plan and the Retention Agreements.

 

Section 4.                                          Retention Agreements.

 

The Compensation Committee shall cause the Company to prepare and execute a
Retention Agreement for each Participant.

 

4.1          Retention Payment. Each Retention Agreement shall set forth the
terms and conditions pursuant to which the Retention Payment shall be payable. 
Notwithstanding any provision herein to the contrary, and subject to the terms
of an individual Participant’s Retention Agreement, the Retention Payment shall
be paid to a Participant who remains actively employed in Good Standing with the
Company on the second anniversary of the Retention Agreement, unless a Change in
Control occurs prior to such second anniversary of the Retention Agreement, in
which case a Participant shall be entitled to the Retention Payment upon the
earlier to occur of: (a) the second anniversary of the Retention Agreement
(provided that the Participant remains actively employed in Good Standing with
the Company on such date) or (2) an Involuntary Termination.

 

4.2          General. Upon execution by the Company and a Participant, each
Retention Agreement shall be a binding obligation of the Company and such
Participant.

 

Section 5.                                          Assignments.

 

This Plan shall be binding upon and shall inure to the benefit of the Company
and its successors and assigns, and the Company shall have the right to assign
its obligations under this Plan and any Retention Agreements, in whole or in
part, to any successor employer or its affiliates, in which case the Company
shall have no further liability with respect to the assigned obligations
pursuant to this Plan and the Retention Agreements.

 

4

--------------------------------------------------------------------------------


 

Section 6.                                          Effective Date; Amendments.

 

6.1          This Plan is effective as of June 6, 2017.

 

6.2          This Plan, and all awards made hereunder, may be amended or
modified upon the approval of the Compensation Committee, provided that no such
amendment or modification shall be effective with respect to any Participant or
any Participant’s Retention Agreement if such amendment or modification is
adverse to such Participant unless such Participant consents in writing to such
modification or amendment.

 

Section 7.                                          General.

 

7.1          This Plan and the granting of Retention Payments, as well as the
other obligations of the Company under this Plan, shall be subject to, and is
intended to comply with, all applicable federal and state laws, rules and
regulations.  The place and administration of this Plan shall be conclusively
deemed to be within the Commonwealth of Pennsylvania and the validity,
construction, interpretation, administration and effect of this Plan, and the
rights of any and all Persons having or claiming to have an interest therein or
thereunder shall be governed by, and determined exclusively and solely in
accordance with, the laws of the Commonwealth of Pennsylvania, to the extent not
superseded by applicable federal law.  If any provisions of this Plan shall be
held unlawful or otherwise invalid or unenforceable in whole or in part, the
unlawfulness, invalidity or unenforceability shall not affect any other
provisions of this Plan or part thereof, each of which shall remain in full
force and effect.

 

7.2          Notwithstanding any provision herein to the contrary, no provision
in this Plan or in the Retention Agreement shall be interpreted to obligate the
Company to retain a Participant in its employ for any period of time or to
interfere with or limit in any way the right of the Company to terminate such
Participant’s employment.  Nothing contained in this Plan and no action taken
pursuant to the provisions of this Plan shall create or be considered to create
a trust or fund of any kind or fiduciary relationship between the Company or any
successor employer or any of its affiliates and any Participant or any of its
other employees or a security interest of any kind in any property of the
Company or any successor employer or any of its affiliates in favor of any
Participant herein or any other Person.

 

7.3          The Company shall withhold from any amount payable hereunder to a
Participant such amount as shall be sufficient to satisfy all Federal, state,
local, and foreign withholding tax requirements relating thereto.

 

7.4          No Participant or any other party claiming an interest in amounts
earned under the Plan shall have any interest whatsoever in any specific asset
of the Company.  To the extent that any party acquires a right to receive
payments under the Plan, such right shall be equivalent to that of an unsecured
general creditor of the Company.

 

7.5          Participants will not be eligible to accelerate or defer payments
of Retention Payments under this Plan for any reason.

 

7.6          It is intended that payments under this Plan meet the short-term
deferral exception under Internal Revenue Code Section 409A (including, but not
limited to, any future

 

5

--------------------------------------------------------------------------------


 

amendments to Code section 409A, and any other Internal Revenue Service (“IRS”)
or other governmental rulings, regulations or interpretations (collectively,
“Section 409A”)).  If not exempt, the payments and benefits payable pursuant to
this Plan and any Retention Agreement are intended to comply with Section 409A,
to the extent the requirements of Section 409A are applicable hereto, and the
provisions of this Plan and any Retention Agreement shall be construed and
administered in a manner consistent with that intention. In furtherance thereof,
if payment or provision of any amount or benefit hereunder that is subject to
Section 409A at the time specified herein would subject such amount or benefit
to any additional tax under Section 409A, the payment or provision of such
amount or benefit shall be postponed to the earliest commencement date on which
the payment or provision of such amount or benefit could be made without
incurring such additional tax.  In addition, to the extent that any IRS guidance
issued under Section 409A would result in the Participant being subject to the
payment of interest or any additional tax under Section 409A, the Company shall,
to the extent reasonably possible and as allowed by applicable treasury
regulations, amend this Plan in order to avoid the imposition of any such
interest or additional tax under Section 409A, which amendment shall have the
minimum economic effect necessary and be reasonably determined in good faith by
the Company.  Without limiting the foregoing, the terms “terminates” or
“termination of employment” or similar terms used in this Plan shall be
interpreted to mean to occur when a “separation of service” occurs as defined
under Section 409A.

 

6

--------------------------------------------------------------------------------